DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…an inner filter element positionable within the outer filter element…” It is unclear if applicant is positively reciting the inner filter element being positioned within the outer filter element or if applicant is reciting an unassembled apparatus. The claims are directed to a filter assembly and, as one of ordinary skill in the art would readily recognize, the filter assembly will only function as a filter assembly 
The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardi US 4,278,455.

	Claim 1, Nardi teaches a filter assembly comprising: an outer filter element (47) comprising an outer filter media, an inner filter element (49) positioned within the outer 

    PNG
    media_image1.png
    378
    510
    media_image1.png
    Greyscale

	Claims 2-4, 12-13, Nardi further teaches the top rib extends at an non-zero angle relative to the top surface of the inner top endplate and relative to a longitudinal axis of the inner filter element (fig. 1); the top rib comprises a top portion and a base portion, the top rib tapered form the top portion to the base portion, the base portion abutting the top surface of the inner top endplate (fig. 1); the inner diameter at the top portion of the top rib is larger than the inner diameter at the base portion of the top rib (fig. 1); the 
	Claim 14 recites only a method of assembling the inner and outer filter elements and does not provide any further structural limitations to the apparatus. 

Claim(s) 1-4, 6-8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdalla et al. US 2012/0024771.

	Claim 1, Abdalla teaches a filter assembly comprising: an outer filter element (64) comprising an outer filter media, an inner filter element (24) positioned within the outer filter element and comprising an inner filter media, a media support structure (24), an inner top endplate (46),  and an inner bottom end plate, the inner top endplate comprising a top rib (54) that extends continuously around a portion of a top surface of the inner top endplate (fig. 1-6). The recitation of the top rib guiding the inner filter element into and within the outer filter element during assembly is a recitation of intended use and does not provide any further structural limitations to the apparatus.
	Claims 2-4, 6-8 and 11-13, Abdalla further teaches the top rib extends at an non-zero angle relative to the top surface of the inner top endplate and relative to a longitudinal axis of the inner filter element (fig. 2); the top rib comprises a top portion and a base portion, the top rib tapered form the top portion to the base portion, the base 
Claim 14 recites only a method of assembling the inner and outer filter elements and does not provide any further structural limitations to the apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdalla et al. US 2012/0024771 in view of Jiang et al. US 2016/0258397.

	Abdalla teaches the filter assembly of claim 8 but does not teach the at least one leg rests on the flange within the top skirt or the top skirt and bottom throat not being coaxial or concentric with each other.
	Jiang teaches a filter assembly comprising: an outer filter element (160) comprising an outer filter media, and an inner filter element (162) positioned within the outer filter element and comprising an inner filter media, a media support structure (340), an inner top endplate (342) and an inner bottom endplate (344), the outer filter element comprises an outer bottom endplate (380), the inner bottom endplate of the inner filter element comprising legs (345) that fit within the outer bottom endplate, wherein the outer bottom endplate comprises a top skirt (388) and a bottom throat (352), wherein an inner diameter of the top skirt is greater than an inner diameter of the bottom throat such that a flange is formed on a top surface of the outer bottom endplate, where the legs rest on the flange within the top skirt of the router bottom endplate of the outer filter element and the top skirt and the bottom throat are not coaxial or concentric .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdalla et al. US 2012/0024771 in view of WO 2015/042348 (US equivalent 10/047708 to Jiang et al. will be referenced for the rejection).

	Abdalla teaches the filter assembly of claim 8 but does not teach the at least one leg rests on the flange within the top skirt or the top skirt and bottom throat not being coaxial or concentric with each other.
	Jiang teaches a filter assembly comprising: an outer filter element (60) comprising an outer filter media, and an inner filter element (62) positioned within the outer filter element and comprising an inner filter media, a media support structure (98), an inner top endplate and an inner bottom endplate, the outer filter element comprises an outer bottom endplate (80), the inner bottom endplate of the inner filter element comprising legs (104) that fit within the outer bottom endplate, wherein the outer bottom endplate comprises a top skirt (94) and a bottom throat (88), wherein an inner diameter of the top skirt is greater than an inner diameter of the bottom throat such that a flange (96) is formed on a top surface of the outer bottom endplate, where the legs rest on the flange within the top skirt of the router bottom endplate of the outer filter element (fig. 1-.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdalla et al. US 2012/0024771 in view of Hawkins et al. US 2009/0230063.

Claim 5, Abdalla teaches the filter assembly of claim 1 and further teaches the outer filter element comprises an outer top endplate (66) with an air vent structure that extends into a center area of the outer filter media, the top rib extending completely around an end of the air vent structure and a portion of the length of the air vent structure when the inner filter element is installed within the outer filter element (fig. 1-6). Abdalla does not teach the air vent structure comprising a check valve retainer.
	It is known in the art, as demonstrated by Hawkins, to use a check valve (58) to allow air to be vented through an endcap of a filter element (fig. 2, paragraph 41). One of ordinary skill in the art would have recognized a check valve as a functional equivalent to the air vent structure of Abdalla. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778